[Cite as In re J.P., 2021-Ohio-4080.]


                                        COURT OF APPEALS
                                       STARK COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT



IN THE MATTER OF:                            :       JUDGES:
                                             :       Hon. W. Scott Gwin, P.J.
J.P.                                         :       Hon. Patricia A. Delaney, J.
                                             :       Hon. Earle E. Wise, Jr., J.
K.P.                                         :
                                             :       Case Nos. 2021CA00069
                                             :                 2021CA00070
                                             :
                                             :       OPINION



CHARACTER OF PROCEEDING:                             Appeals from the Court of Common
                                                     Pleas, Family Court Division, Case
                                                     Nos. 2019JCV00724 & 2019JCV00725



JUDGMENT:                                            Affirmed




DATE OF JUDGMENT:                                    November 16, 2021




APPEARANCES:

For Appellant-Father                                 For Appellee-Agency

TY A. GRAHAM                                         BRANDON J. WALTENBAUGH
4450 Belden Village Street, NW                       402 2nd Street, SE
Suite 703                                            Canton, OH 44702
Canton, OH 44718
Stark County, Case Nos. 2021CA00069 & 2021CA00070                                            2



Wise, Earle, J.

       {¶ 1} Appellant-father, A.P., appeals the June 3, 2021 judgment entries of the

Court of Common Pleas of Stark County, Ohio, Family Court Division, terminating his

parental rights and granting permanent custody of his two children to appellee, Stark

County Job and Family Services.

                          FACTS AND PROCEDURAL HISTORY

       {¶ 2} On July 26, 2019, appellee filed complaints alleging two children to be

neglected, abused, and/or dependent: J.P. born July 2017 (Case No. 2019JCV00724)

and K.P. born September 2018 (Case No. 2019JCV00725).1 Father is A.P., appellant

herein; mother is J.D. Appellee sought temporary custody of the children.

       {¶ 3} Adjudicatory and dispositional hearings were held on October 17, 2019,

wherein the trial court found K.P. to be neglected and J.P. to be dependent, and placed

the children in appellee's temporary custody.

       {¶ 4} On December 22, 2020, appellee filed motions for permanent custody of

the children. A hearing was held on May 18, 2021. By judgment entries filed June 3,

2021, the trial court terminated appellant's parental rights and granted appellee

permanent custody of the children. Findings of fact and conclusions of law were filed

contemporaneously with the judgment entries.




1These   children were the subject of mother's appeals, Case Nos. 2021CA00067 and
2021CA00068. Mother had a third appeal, Case No. 2021CA00066, involving a third
child belonging to mother and another father and this third child is not a part of this appeal.
In these three cases, this court affirmed the trial court's decision to terminate mother's
parental rights.
Stark County, Case Nos. 2021CA00069 & 2021CA00070                                             3


       {¶ 5} Appellant filed appeals, one for each child, and this matter is now before

this court for consideration. Assignments of error are identical and are as follows:

                                                I

       {¶ 6} "THE TRIAL COURT'S JUDGMENT THAT J.P. AND K.P. CANNOT BE

PLACED WITH APPELLANT WITHIN A REASONABLE PERIOD OF TIME WAS

AGAINST THE MANIFEST WEIGHT AND SUFFICIENCY OF THE EVIDENCE."

                                               II

       {¶ 7} "THE TRIAL COURT'S JUDGMENT THAT THE BEST INTERESTS OF

THE MINOR CHILDREN WOULD BE SERVED BY THE GRANTING PERMANENT

CUSTODY WAS AGAINST THE MANIFEST WEIGHT AND SUFFICIENCY OF THE

EVIDENCE."

                                              I, II

       {¶ 8} In his first assignment of error, appellant claims the trial court erred in finding

the children could not be placed with him within a reasonable period of time. Appellant

challenges the finding that appellee made reasonable efforts toward reunification.

       {¶ 9} In his second assignment of error, appellant claims the trial court erred in

finding the best interests of the children would be best served by granting permanent

custody to appellee.

       {¶ 10} Appellant challenges the manifest weight and sufficiency of the evidence.

We disagree with appellant's arguments.

       {¶ 11} Sufficiency of the evidence "is a test of adequacy. Whether the evidence is

legally sufficient to sustain a verdict [decision] is a question of law." State v. Thompkins,

78 Ohio St.3d 380, 386, 678 N.E.2d 541 (1997).
Stark County, Case Nos. 2021CA00069 & 2021CA00070                                            4


       {¶ 12} On review for manifest weight, the standard in a civil case is identical to the

standard in a criminal case: a reviewing court is to examine the entire record, weigh the

evidence and all reasonable inferences, consider the credibility of witnesses and

determine "whether in resolving conflicts in the evidence, the jury [or finder of fact] clearly

lost its way and created such a manifest miscarriage of justice that the conviction

[decision] must be reversed and a new trial ordered." State v. Martin, 20 Ohio App.3d

172, 175, 485 N.E.2d 717 (1st Dist.1983). In Thompkins, supra, at 387, quoting Black's

Law Dictionary 1594 (6th Ed.1990), the Supreme Court of Ohio explained the following:



              Weight of the evidence concerns "the inclination of the greater

       amount of credible evidence, offered in a trial, to support one side of the

       issue rather than the other. It indicates clearly to the jury that the party

       having the burden of proof will be entitled to their verdict, if, on weighing the

       evidence in their minds, they shall find the greater amount of credible

       evidence sustains the issue which is to be established before them. Weight

       is not a question of mathematics, but depends on its effect in inducing

       belief." (Emphasis sic.)



       {¶ 13} In weighing the evidence however, we are always mindful of the

presumption in favor of the trial court's factual findings. Eastley v. Volkman, 132 Ohio

St.3d 328, 2012-Ohio-2179, 972 N.E.2d 517.
Stark County, Case Nos. 2021CA00069 & 2021CA00070                                              5


       {¶ 14} R.C. 2151.414(B)(1) states permanent custody may be granted if the trial

court determines, by clear and convincing evidence, that it is in the best interest of the

child and:



              (a) The child is not abandoned or orphaned * * * and the child cannot

       be placed with either of the child's parents within a reasonable time or

       should not be placed with the child's parents.

              (b) The child is abandoned.

              (c) The child is orphaned, and there are no relatives of the child who

       are able to take permanent custody.

              (d) The child has been in the temporary custody of one or more public

       children services agencies or private child placing agencies for twelve or

       more months of a consecutive twenty-two-month period * * *.

              (e) The child or another child in the custody of the parent or parents

       from whose custody the child has been removed has been adjudicated an

       abused, neglected, or dependent child on three separate occasions by any

       court in this state or another state.



       {¶ 15} Clear and convincing evidence is that evidence "which will provide in the

mind of the trier of facts a firm belief or conviction as to the facts sought to be established."

Cross v. Ledford, 161 Ohio St. 469, 120 N.E.2d 118 (1954), paragraph three of the

syllabus. See In re Adoption of Holcomb, 18 Ohio St.3d 361, 481 N.E.2d 613 (1985).

"Where the degree of proof required to sustain an issue must be clear and convincing, a
Stark County, Case Nos. 2021CA00069 & 2021CA00070                                        6


reviewing court will examine the record to determine whether the trier of facts had

sufficient evidence before it to satisfy the requisite degree of proof." Cross at 477.

       {¶ 16} R.C. 2151.414(E) sets out the factors relevant to determining whether a

child cannot be placed with either parent within a reasonable period of time or should not

be placed with the parents. Said section states in pertinent part the following:



              (E) In determining at a hearing held pursuant to division (A) of this

       section or for the purposes of division (A)(4) of section 2151.353 of the

       Revised Code whether a child cannot be placed with either parent within a

       reasonable period of time or should not be placed with the parents, the court

       shall consider all relevant evidence. If the court determines, by clear and

       convincing evidence, at a hearing held pursuant to division (A) of this

       section or for the purposes of division (A)(4) of section 2151.353 of the

       Revised Code that one or more of the following exist as to each of the child's

       parents, the court shall enter a finding that the child cannot be placed with

       either parent within a reasonable time or should not be placed with either

       parent:

              (1) Following the placement of the child outside the child's home and

       notwithstanding reasonable case planning and diligent efforts by the agency

       to assist the parents to remedy the problems that initially caused the child

       to be placed outside the home, the parent has failed continuously and

       repeatedly to substantially remedy the conditions causing the child to be

       placed outside the child's home. In determining whether the parents have
Stark County, Case Nos. 2021CA00069 & 2021CA00070                                         7


       substantially remedied those conditions, the court shall consider parental

       utilization of medical, psychiatric, psychological, and other social and

       rehabilitative services and material resources that were made available to

       the parents for the purpose of changing parental conduct to allow them to

       resume and maintain parental duties.

              (4) The parent has demonstrated a lack of commitment toward the

       child by failing to regularly support, visit, or communicate with the child when

       able to do so, or by other actions showing an unwillingness to provide an

       adequate permanent home for the child;

              (14) The parent for any reason is unwilling to provide food, clothing,

       shelter, and other basic necessities for the child or to prevent the child from

       suffering physical, emotional, or sexual abuse or physical, emotional, or

       mental neglect.

              (16) Any other factor the court considers relevant.



       {¶ 17} R.C. 2151.414(D)(1) sets forth the factors a trial court shall consider in

determining the best interest of a child:



              (D)(1) In determining the best interest of a child at a hearing held

       pursuant to division (A) of this section or for the purposes of division (A)(4)

       or (5) of section 2151.353 or division (C) of section 2151.415 of the Revised

       Code, the court shall consider all relevant factors, including, but not limited

       to, the following:
Stark County, Case Nos. 2021CA00069 & 2021CA00070                                           8


               (a) The interaction and interrelationship of the child with the child's

      parents, siblings, relatives, foster caregivers and out-of-home providers,

      and any other person who may significantly affect the child;

               (b) The wishes of the child, as expressed directly by the child or

      through the child's guardian ad litem, with due regard for the maturity of the

      child;

               (c) The custodial history of the child, including whether the child has

      been in the temporary custody of one or more public children services

      agencies or private child placing agencies for twelve or more months of a

      consecutive twenty-two-month period * * *;

               (d) The child's need for a legally secure permanent placement and

      whether that type of placement can be achieved without a grant of

      permanent custody to the agency;

               (e) Whether any of the factors in divisions (E)(7) to (11) of this section

      apply in relation to the parents and child.



      {¶ 18} For the purposes of R.C. 2151.414(B)(1), "a child shall be considered to

have entered the temporary custody of an agency on the earlier of the date the child is

adjudicated pursuant to section 2151.28 of the Revised Code or the date that is sixty days

after the removal of the child from home."

      {¶ 19} Appellant does not contest the fact that the children were adjudicated and

placed in appellee's temporary custody on October 17, 2019, the motion for permanent

custody was filed on December 22, 2020, and the hearing on permanent custody was
Stark County, Case Nos. 2021CA00069 & 2021CA00070                                          9


held on May 18, 2021. As found by the trial court, the children have been in appellee's

custody for over twelve months of a consecutive twenty-two-month period.                 R.C.

2151.414(B)(1)(d).

        {¶ 20} Having made this finding, the trial court was not required to make findings

under subsection (E). Nevertheless, the trial court additionally found the children "cannot

be placed with either parent within a reasonable period of time and should not be placed

with the parents," and made findings consistent with several factors under subsection (E).

See, In re DA.J., 8th Dist. Cuyahoga No. 110393, 2012-Ohio-3102, ¶ 61.

        {¶ 21} Appellant argues the trial court's findings pursuant to R.C. 2151.414(E)

were not proven by clear and convincing evidence.

        {¶ 22} During the May 18, 2021 hearing, the trial court heard from the ongoing

family caseworker, appellant, mother J.D., and the guardian ad litem for the children. The

trial court also had a report from the guardian ad litem. As explained by our brethren from

the Second District in In re A.J.S. & R.S., 2d Dist. Miami No. 2007CA2, 2007-Ohio-3433,

¶ 22:



               Accordingly, issues relating to the credibility of witnesses and the

        weight to be given the evidence are primarily for the trier of fact. In this

        regard, "[t]he underlying rationale of giving deference to the findings of the

        trial court rests with the knowledge that the trial judge is best able to view

        the witnesses and observe their demeanor, gestures and voice inflections,

        and use these observations in weighing the credibility of the proffered

        testimony." Seasons Coal Co., Inc. v. Cleveland (1984), 10 Ohio St.3d 77,
Stark County, Case Nos. 2021CA00069 & 2021CA00070                                           10


      80, 461 N.E.2d 1273. Finally, an appellate court must adhere to every

      reasonable presumption in favor of the trial court's judgment and findings of

      fact. In re Brodbeck, 97 Ohio App.3d 652, 659, 647 N.E.2d 240, citing

      Gerijo, Inc. v. Fairfield (1994), 70 Ohio St.3d 223, 226, 1994-Ohio-432, 638

      N.E.2d 533.



      {¶ 23} Further, " 'the discretion which the juvenile court enjoys in determining

whether an order of permanent custody is in the best interest of a child should be

accorded the utmost respect, given the nature of the proceeding and the impact the

court's determination will have on the lives of the parties concerned.' " In re Mauzy

Children, 5th Dist. Stark No. 2000CA00244, 2000 WL 1700073, *2 (Nov. 13, 2000),

quoting In re Awkal, 95 Ohio App.3d 309, 316, 642 N.E.2d 424 (8th Dist.1994).

      {¶ 24} In its findings of fact and conclusions of law filed June 3, 2021, the trial court

found the following in both cases:



             11. Father did appear for the May 18, 2021 hearing for permanent

      custody.

             12. The SCDJFS case plan for father included the following

      requirements: 1) Substance Abuse Assessment; 2) Parenting Evaluation;

      3) Obtain independent housing; 4) Obtain employment; 5) Psychiatric

      Evaluation; 6) Anger Management; and 7) Sex Offender Risk Assessment.

             13. Father did complete a parenting evaluation but did not attend

      recommended Goodwill Parenting sessions nor did he complete the
Stark County, Case Nos. 2021CA00069 & 2021CA00070                                        11


       program. He also did not complete recommended counseling services but

       does take the required medications.

              14. He did complete a sex offender risk assessment.

              15. Father did not complete anger management.

              16. Father did complete a substance abuse assessment but did not

       follow through with resulting treatment recommendations.

              17. The conditions of the home continue to be a concern and the

       parents face an eviction May 21, 2021.

              ***

              24. Again, the parent's home is not a safe environment with no heat

       during the winter due to rodents chewing through the heating elements, no

       working refrigerator, a kitchen sink that does not drain properly, and it is

       infested with bed bugs and lice.

              25. The parents have not paid rent for several months and is being

       evicted May 21, 2021.

              26. The parents were unwilling to move to a shelter and did not

       qualify for other housing services.



       {¶ 25} These findings are amply supported in the record. T. at 6-8, 15-21, 22-27,

32-44, 58-67. Although appellant completed a sex offender risk assessment, he did not

follow through with the recommendations to complete "the sex offender treatment and

also the anger management there at Melymbrosia." T. at 23. The caseworker testified

to the reasonable efforts extended to the family to try to facilitate reunification for over
Stark County, Case Nos. 2021CA00069 & 2021CA00070                                        12


eighteen months. T. at 24-26. The parents "have been in crisis several times." T. at 25.

When questioned if giving appellant an extension of time would help him, the caseworker

answered in the negative, stating "things are getting worse instead of better." T. at 43.

       {¶ 26} As for best interests, the trial court found J.P. "has delayed speech and is

nonverbal." The child has made "tremendous developmental progress since the case

began." When K.P. was removed from the home, the child was very malnourished and

has made immediate gains regarding weight while in foster care. J.P. and K.P. "had a

rash from bed bugs, lice, scabies, ringworm, impetigo, lip ulcers, and diaper rashes." The

children are placed in foster care together, their needs are being addressed, and they

have made tremendous progress since being placed in the foster home. The trial court

concluded the children deserve to be in a stable, loving environment where they can thrive

and have their needs met on a daily basis.

       {¶ 27} The guardian ad litem recommended granting permanent custody to

appellee which was in the best interests of the children. T. at 87-88. The children are

bonded to the foster family, and the foster parents are interested in adopting the children.

T. at 75.

       {¶ 28} Again, the trial court's findings are amply supported in the record. T. at 27,

70-75, 77-80, 83-84.

       {¶ 29} Upon review, we find sufficient clear and convincing evidence to support the

trial court's decision to grant appellee permanent custody of the children, and do not find

any manifest miscarriage of justice.

       {¶ 30} Assignments of Error I and II are denied.
Stark County, Case Nos. 2021CA00069 & 2021CA00070                                  13


       {¶ 31} The judgments of the Court of Common Pleas of Stark County, Ohio, Family

Court Division, are affirmed.

By Wise, Earle, J.

Gwin, P.J. and

Delaney, J. concur.

EEW/db